 

Exhibit 10.1

 

Abeona LH logo.jpg [ex10-1_001.jpg]

 

October 25, 2020

 

C/O Michael Amoroso

 

Dear Michael,

 

This letter agreement sets forth the terms of your employment as SVP, Chief
Operating Officer effective November 1, 2020 (the “Effective Date”).

 

1.Duties; Best Efforts.

 

As the Chief Operating Officer you shall have the duties, responsibilities and
authority commensurate therewith, and shall report to the Board of Directors.
You shall perform all duties and accept all responsibilities incident to such
position as may be reasonably assigned to you. You represent you are not subject
to or a party to any employment agreement, noncompetition covenant, or other
agreement that would be breached by, or prohibit you from, executing this letter
agreement (“Agreement”) and performing fully your duties and responsibilities
hereunder.

 

During your employment, you will devote your best efforts and full time and
attention to promote the business and affairs of the Company and its affiliates,
and shall be engaged in other business activities only to the extent that such
activities do not materially interfere or conflict with your obligations to the
Company hereunder, including, without limitation, the obligations pursuant to
Section 4 below.

 

2.Compensation and Benefits.

 

(a)       Base Salary. As of the Effective Date, you will receive a base salary
of $475,000, as approved by the Board of Directors of the Company (the “Board”)
and payable in accordance with the regular payroll practices of the Company
(“Base Salary”).

 

(b)       Annual Bonus. During your employment, you may be considered for an
annual discretionary bonus (“Annual Bonus”) in addition to your Base Salary,
with a target of 40% of your Base Salary (“Target Annual Bonus Opportunity”).
Annual Bonus compensation in any year, if any, will be determined in the
Company’s sole discretion, and shall be based on your performance and that of
the Company, as well as market factors. Except as provided below under Section
3, to be eligible to receive an Annual Bonus as described above, you must be
employed in good standing, and not have provided notice of resignation or been
provided notice of termination, on the date that the Annual Bonus is paid.

 



A screenshot of a cell phone Description automatically generated
[ex10-1_002.jpg] 

 

 

(c)       Equity Compensation. In connection with your employment, and subject
to Board of Directors discretion and approval, you will be entitled to receive
(i) stock option grants to purchase shares of Company common stock and (ii)
other long-term equity compensation grants (collectively, “Equity Awards”) under
the Abeona Therapeutics Inc. 2015 Equity Incentive Plan (“Plan”), subject to the
terms and conditions of the Plan and the agreement memorializing the terms of
the Equity Awards.

 

In addition to the stock options previously granted to you in connection with
your appointment as Senior Vice President, Chief Commercial Officer in the
amount of 250,000 stock options, on the Effective Date, the Company shall grant
an additional stock option under the Abeona Therapeutics 2015 Equity Incentive
Plan (the “Option Shares”) to purchase 100,000 shares of the Company’s Common
Stock (the “Option Shares”) at an exercise price per share equal to the Fair
Market Value of a share of Common Stock (each term as defined in the Equity
Incentive Plan) on the date of grant. The Option Shares will vest over a
forty-eight (48) month period, with one quarter (25%) of vesting on the one-year
anniversary of the Effective Date and the remaining seventy-five percent (75%)
of the Option Shares vesting in equal monthly installments thereafter over the
remaining thirty-six (36) months, on the same date of each month as the
Effective Date commencing with first such month following the first anniversary
of the Effective Date, subject to your continued employment with the Company
and/or its Affiliates through to the applicable vesting dates, and subject to
the terms and conditions of the Company’s Equity Incentive Plan, except as
provided below.

 

(d)       If you remain continuously employed from the Effective Date through
the date of a Change in Control (as defined below), notwithstanding the terms of
any equity incentive plan or award agreements, as applicable, all outstanding
unvested stock options granted to you during your employment with the Company
shall become fully vested and exercisable and will remain exercisable for three
(3) months following the date of a Change in Control, and all outstanding
long-term equity compensation awards, other than stock options, shall become
fully vested and the restrictions thereon shall lapse. Pursuant to the terms of
the Plan, the exercise price of the stock options will be the fair market value
of the Company’s common stock on the date that the stock options were granted.

 

(e)       Benefits. During your employment, you will be eligible to participate
in such health and other group insurance and other employee benefit plans and
programs of the Company as are in effect from time to time, on the same basis as
those in commensurate positions of the Company. Your participation will be
subject to the terms of the applicable plan documents and generally applicable
Company policies. The Company reserves the right to amend or terminate any
employee benefit plan, program and policy in its discretion at any time.

 

(f)       Paid Time Off. You will be entitled to twenty (20) days of paid time
off (vacation days plus sick time/personal time) per year, accrued at a rate in
accordance with the Company’s policies from time to time in effect, in addition
to holidays observed by the Company. Paid Time Off may be taken at such times
and intervals as you shall determine, subject to the business needs of the
Company and the responsibilities of your position.

 

2

A screenshot of a cell phone Description automatically generated
[ex10-1_002.jpg] 

 

 

3.Employment Termination.

 

(a)       Termination of Employment; Accrued Amounts. The Company may terminate
your employment for any reason, and you may voluntarily terminate your
employment hereunder for any reason, in each case at any time upon written
notice to the other party (the date on which your employment terminates for any
reason is herein referred to as the “Termination Date”). Upon the termination of
your employment for any reason, you (or your beneficiary or estate, as
applicable, in the event of your death) will be entitled to (i) payment of any
Base Salary earned but unpaid through the Termination Date, (ii) any accrued
unused vacation days, (iii) additional vested benefits (if any) in accordance
with the applicable terms of applicable Company arrangements, and (iv) any
unreimbursed expenses in accordance with the Company’s business expense
reimbursement policies (collectively, the “Accrued Amounts”), provided, however,
that if your employment hereunder is terminated (A) by the Company without Cause
(as defined below) or (B) by you for Good Reason (as defined below), then you
will be eligible to receive any Annual Bonus awarded for a prior year, but not
yet paid or due to be paid as of the Termination Date.

 

(b)       Severance. If your employment is terminated (i) by the Company other
than for Cause or (ii) by you for Good Reason (as defined below), in addition to
the Accrued Amounts and in lieu of any payments or benefits under any other
Company separation policy or program, you will be entitled to: (A) a payment
equal to the sum of twelve (12) months of your Base Salary plus twelve (12)
months of your Target Annual Bonus Opportunity (the amount of such payment, the
“Severance Amount”); and (B) a payment equal to the premiums that you would pay
if you elected continued health coverage under the Company’s health plan for you
and your eligible dependents for the twelve (12) month period following the
Termination Date, less the applicable active employee rate, which premiums will
be calculated based on the rate determined under the COBRA rate in effect on the
Termination Date (“Medical Benefit Payment”); provided that any delays in the
settlement or payment of such awards that are set forth in the applicable award
agreement and that are required under Section 409A of the Internal Revenue Code,
as amended (the “Code”), and the Treasury Regulations thereunder (“Section
409A”) shall remain in effect. The Company’s obligations to make the payments
and provide the benefits set forth in (A) and (B) in this Section 3(b) shall be
conditioned upon your continued compliance with your obligations under Section 4
below and your execution and nonrevocation of a release of claims in favor of
the Company and its affiliates in a form provided by the Company (“Release”).
Notwithstanding any provision to the contrary herein (other than the provisions
of Section 7 below), and without limitation of any remedies to which the Company
may be entitled, (I) the Severance Amount shall be paid in installments in
accordance with the Company’s regular payroll practices during a nine (9) month
period commencing within sixty (60) days following the Termination Date (with
the first such payment to include all installment amounts from the Termination
Date), and (II) the Medical Benefit Payment shall be paid in a lump sum within
sixty (60) days following the Termination Date; provided that the Release is
effective.

 

(c)       Change in Control Termination. Notwithstanding any other provision
contained herein, if your employment hereunder is terminated by you for Good
Reason (as defined below) or by the Company without Cause, in each case within
twelve (12) months following a Change in Control, in addition to the Accrued
Amounts and in lieu of any payments or benefits under any other Company
separation policy or program, you will be entitled to receive (A) a payment
equal to the sum of twelve (12) months of your Base Salary plus twelve (12)
months of your Target Annual Bonus Opportunity (such amount, the “CIC Severance
Amount”); and (B) a payment equal to the premiums that you would pay if you
elected continued health coverage under the Company’s health plan for you and
your eligible dependents for the twelve (12) months period following the
Termination Date, less the applicable active employee rate, which premiums will
be calculated based on the rate determined under the COBRA rate in effect on the
Termination Date (“CIC Medical Benefit Payment”). If the Change in Control is a
“change in control event” as defined under Section 409A, (I) the CIC Severance
Amount shall be paid in a lump sum within sixty (60) days following the
Termination Date; and (II) the CIC Medical Benefit Payment shall be paid in a
lump sum within sixty (60) days following the Termination Date; The Company’s
obligations to provide the payments and benefits described in this Section 3(c)
shall be conditioned upon your continued compliance with your obligations under
Section 4 below and your execution and delivery to the Company of an effective
Release.

 

(d)        Resignation of Positions. Upon your termination of employment with
the Company for any reason, you will be deemed to have resigned, as of the
Termination Date, from all positions you then hold with the Company and its
affiliates, and you agree to execute all documents necessary to effectuate the
same.

 

3

A screenshot of a cell phone Description automatically generated
[ex10-1_002.jpg] 

 

 

(e)       Cooperation. Following the termination of your employment with the
Company for any reason, you will reasonably cooperate with the Company upon
request of the CEO, General Counsel, or the Board, and be reasonably available
to the Company (taking into account your other business endeavors) with respect
to matters arising out of your services to the Company and its subsidiaries,
including, in connection with any legal proceeding, providing testimony and
affidavits; provided, that, the Company shall make reasonable efforts to
minimize disruption of your other activities. The Company shall reimburse you
for reasonable expenses incurred in connection with such cooperation.

 

(f)       Definitions. For purposes of this Agreement, the following terms have
the following meanings:

 

(i)       “Cause” shall mean: (A) your substantial failure to perform your
duties (other than any such failure resulting from incapacity due to physical or
mental disability) that continues for fifteen (15) calendar days after written
notice from the Company; (B) your failure to comply with any valid and legal
directive of the CEO or the Board (as applicable) that continues for fifteen
(15) calendar days after written notice from the Company; (C) your engagement in
dishonesty, illegal conduct, or misconduct (or the discovery of your having
engaged in such conduct in the past), which, in each case, materially harms or
is reasonably likely to materially harm, reputationally, financially or
otherwise, the Company or its subsidiaries; (D) your embezzlement,
misappropriation, or fraud, whether or not related to your employment with the
Company; (E) your conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony; (F) your willful violation of a material policy of
the Company; (G) your willful or grossly negligent unauthorized disclosure of
Confidential Information (as defined below); or (H) your material breach of any
material obligation under this Agreement or any other written agreement between
you and the Company that continues for fifteen (15) calendar days after written
notice from the Company (if such breach is reasonably curable); or (I) any
willful material failure by you to comply with the Company’s written policies or
written rules, as they may be in effect from time to time.

 

(ii)       “Change in Control” shall have the meaning defined in subparagraph
(ii) of the definition of such term under the Appendix in the Plan as in effect
on the date hereof.

 

(iii)       “Good Reason” shall mean the occurrence of any of the following, in
each case without your written consent: (A) a material reduction of at least ten
percent (10%) of your Base Salary other than a general reduction in Base Salary
that affects all similarly situated executives; (B) a material reduction of at
least thirty percent (30%) of the Target Annual Bonus Opportunity other than a
general reduction in the Target Annual Bonus Opportunity that affects all
similarly situated executives; (C) a permanent and material relocation of your
principal place of employment, which for purposes of this Agreement, means a
relocation of more than fifty (50) miles; (D) any material breach by the Company
of any material provision of this Agreement; or (E) a material adverse change in
your title, authority, duties, or responsibilities (including the reporting
structure applicable to you, other than temporarily while you are physically or
mentally incapacitated); provided, however, that you cannot terminate your
employment for Good Reason unless you have provided written notice to the
Company of the existence of the circumstances providing grounds for termination
for Good Reason within sixty (60) calendar days following the initial existence
of such grounds and the Company has had thirty (30) calendar days from the date
on which such notice is provided to cure such circumstances. If you do not
terminate your employment for Good Reason within sixty (60) calendar days after
expiration of the cure period (in which the Company shall not have so cured such
grounds), then you will be deemed to have waived your right to terminate for
Good Reason with respect to such grounds.

 

4

A screenshot of a cell phone Description automatically generated
[ex10-1_002.jpg] 

 

 

4.Restrictive Covenants.

 

This offer of employment is contingent on your signing the Company’s Policy on
Insider Trading, Whistle Blower Policy, Code of Ethics, and the standard
Employee Confidentiality, Non-competition and Proprietary Information Agreement
attached hereto as Exhibit A, the terms of which are incorporated herein by
reference in its entirety.

 

5.Conditions of Employment.

 

This offer of employment is contingent upon your providing an I-9 Employment
Verification Form. You will be required to submit documentation that establishes
your identity and employment eligibility in accordance with the U.S. Immigration
and Naturalization requirements, if appropriate. The offer of employment
contained in this Agreement, and your continued employment, are contingent upon
and subject to a satisfactory background and reference check (which you hereby
authorize), including but not limited to confirmation of your stated
credentials. It will be in the Company’s sole discretion at any time to
determine the scope of the background and reference check, whether and when to
conduct or update such background check and reference check, and whether such
check is satisfactory.

 

6.At-Will Employment.

 

Your employment with the Company is at-will. This means that you will have the
right to terminate your employment relationship with the Company at any time for
any reason. Similarly, the Company will have the right to terminate its
employment relationship with you at any time for any reason.

 

7.Section 409A.

 

(a)       To the extent applicable, it is intended that this Agreement
(including all amendments hereto, if any) either meets the requirements for
exclusion from coverage under Section 409A, or alternatively complies with the
requirements of Section 409A, so that the income inclusion provisions of Section
409A(a)(1) of the Code do not apply to you. This Agreement shall be interpreted
and administered in a manner consistent with this intent.

 

(b)       To the extent that payment of amounts under this Agreement that are
subject to Section 409A are payable upon termination of your employment, such
amounts shall only be payable if such termination also constitutes a “separation
from service,” within the meaning of Section 409A, from the Company and its
affiliates. If you are deemed on the date of your separation from service to be
a “specified employee” (within the meaning of Section 409A(a)(2)(B) of the Code)
of the Company, then, notwithstanding any other provision herein, with regard to
any payment that is “nonqualified deferred compensation” subject to Section 409A
and that is payable on account of your “separation from service,” such payment
shall not be made prior to six (6) months from the date of your separation from
service, following which all payments so delayed shall be paid to you in a lump
sum without interest.

 

5

A screenshot of a cell phone Description automatically generated
[ex10-1_002.jpg] 

 

 

(c)       Any taxable reimbursement of business or other expenses provided for
under this Agreement that is subject to Section 409A shall be subject to the
following conditions: (i) the expenses eligible for reimbursement in one taxable
year shall not affect the expenses eligible for reimbursement in any other
taxable year; (ii) the reimbursement of an eligible expense shall be made no
later than the end of the year after the year in which such expense was
incurred; and (iii) the right to reimbursement shall not be subject to
liquidation or exchange for another benefit.

 

(d)       In applying Section 409A to amounts paid pursuant to this Agreement,
each payment shall be treated as a separate payment and any right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. Whenever a payment under this Agreement specifies a
payment period within a specified number of days, the actual date of payment
within the specified period shall be within the sole discretion of the Company.
If the consideration and revocation period for the Release spans two taxable
years and any amount hereunder is “nonqualified deferred compensation” subject
to Section 409A and payable on account of your separation from service, such
payment shall not be made or commence until the second taxable year.

 

8.Section 280G.

 

In the event of a change in ownership or control under Section 280G of the Code,
if it shall be determined that any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
your benefit, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise (a “Payment”), would constitute an
“excess parachute payment” within the meaning of Section 280G of the Code, the
aggregate present value of the Payments under this Agreement shall be reduced
(but not below zero) to the Reduced Amount (defined below) if and only if the
Accounting Firm (described below) determines that the reduction will provide you
with a greater net after-tax benefit than would no reduction. No reduction shall
be made unless the reduction would provide you with a greater net after-tax
benefit. The determinations under this Section 8 shall be made as follows:

 

(i)       The “Reduced Amount” shall be an amount expressed in present value
which maximizes the aggregate present value of Payments under this Agreement
without causing any Payment under this Agreement to be subject to the Excise Tax
(defined below), determined in accordance with Section 280G(d)(4) of the Code.
The term “Excise Tax” means the excise tax imposed under Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

 

(ii)       Payments under this Agreement shall be reduced on a nondiscretionary
basis in such a way as to minimize the reduction in the economic value
deliverable to you. Where more than one payment has the same value for this
purpose and they are payable at different times, they will be reduced on a
pro-rata basis. Only amounts payable under the Agreement shall be reduced
pursuant to this Section.

 

(iii)       All determinations to be made under this Section shall be made by an
independent certified public accounting firm selected by the Company and agreed
to by you immediately prior to the change in ownership or control transaction
(the “Accounting Firm”). The Accounting Firm shall provide its determinations
and any supporting calculations both to the Company and you within ten (10) days
of the transaction. Any such determination by the Accounting Firm shall be
binding upon the Company and you. All of the fees and expenses of the Accounting
Firm in performing the determinations referred to in this Section shall be borne
solely by the Company.

 

6

A screenshot of a cell phone Description automatically generated
[ex10-1_002.jpg] 

 

 

9.Miscellaneous.

 

(a)       All amounts paid to you under this Agreement during or following your
employment shall be subject to withholding and other employment taxes imposed by
applicable law, and the Company shall withhold from any payments under this
Agreement all federal, state and local taxes that the Company is required to
withhold pursuant to any law or governmental rule or regulation. You shall be
solely responsible for the payment of all taxes imposed on you relating to the
payment or provision of any amounts or benefits hereunder.

 

(b)       This Agreement may be executed by .pdf or facsimile signatures in any
number of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

 

(c)       From and after the Effective Date, this Agreement (including Exhibit A
hereto) constitutes the entire agreement between you and the Company, and
supersedes all prior representations, agreements and understandings (including
any prior course of dealings), both written and oral, between you and the
Company with respect to the subject matter hereof. In the event of any
inconsistency between this Agreement and any other plan, program, practice or
agreement in which you are a participant or a party, this Agreement shall
control unless such other plan, program, practice or agreement is more favorable
to you (term by term) or specifically refers to this Agreement as not
controlling.

 

(d)       This Agreement and any of the provisions hereof may be amended, waived
(either generally or in a particular instance and either retroactively or
prospectively), modified or supplemented, in whole or in part, only by written
agreement signed by you and the Company. This Agreement and your rights and
obligations hereunder, may not be assigned by you, and any purported assignment
by you in violation hereof shall be null and void. The Company is authorized to
assign this Agreement to a successor to substantially all of its assets or
business. Nothing in this Agreement shall confer upon any person not a party
hereto, or the legal representatives of such person, any rights or remedies of
any nature or kind whatsoever under or by reason of this Agreement, except the
personal representative of the deceased. This Agreement shall inure to the
benefit of, and be binding on, the successors and assigns of each of the
parties, including, without limitation, your heirs and the personal
representatives of your estate and any successor to all or substantially all of
the business and/or assets of the Company.

 

(e)       No remedy conferred upon a party by this Agreement is intended to be
exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to any other remedy given under this
Agreement or now or hereafter existing at law or in equity. Except as explicitly
provided herein, no delay or omission by a party in exercising any right, remedy
or power under this Agreement or existing at law or in equity shall be construed
as a waiver thereof, and any such right, remedy or power may be exercised by
such party from time to time and as often as may be deemed expedient or
necessary by such party in its sole discretion.

 

(f)       This Agreement shall be construed and enforced in accordance with, and
the laws of the State of New York, without giving effect to the conflicts of law
principles thereof.

 

7

A screenshot of a cell phone Description automatically generated
[ex10-1_002.jpg] 

 

 

(g)       Any reference to a Section of the Code shall be deemed to include any
successor to such Section.

 

(h)       This Agreement and the compensation payable hereunder (with the
exception of earned base salary) shall be subject to any applicable clawback or
recoupment policies, share trading policies, and other policies that may be
implemented by the Board from time to time with respect to officers of the
Company.

 

(i)       Any notices required or permitted hereunder or necessary or convenient
in connection herewith shall be in writing and shall be deemed to have been
given when hand delivered or mailed by registered or certified mail, if to the
Company, to the CEO at the address above, and if to you at the most recent
address in the Company’s records.

 

(j)       Please acknowledge your acceptance of this offer by returning a signed
copy of this Agreement. If there are any other agreements of any type that you
are aware of that may impact or limit your ability to perform your job at the
Company, please let us know as soon as possible. In accepting this offer, you
represent and warrant to the Company that you are not subject to any legal or
contractual restrictions that would in any way impair your ability to perform
your duties and responsibilities to the Company, and that all information you
provided to the Company is accurate and complete in all respects. This offer
will remain open until June 30, 2020.

 

Formalities aside, we are very excited to continue working with us. Your skills
and experiences are a great match with our goals, and I anticipate you being a
critical part of the Company’s success.

 



Very truly yours,       /s/ Kristina Maximenko   Kristina Maximenko   Head of HR
 

 

I accept this offer of employment with Abeona Therapeutics and will begin
employment on November 1, 2020.

 

Signature:   Date:       /s/ Michael Amoroso   10/26/2020

 

8

A screenshot of a cell phone Description automatically generated
[ex10-1_002.jpg] 

 

 

Exhibit A

 

EMPLOYEE CONFIDENTIALITY, NON-COMPETITION, AND

PROPRIETARY INFORMATION AGREEMENT

 

THIS AGREEMENT, effective as of November 1, 2020 between Abeona Therapeutics
Inc., a Delaware corporation (the “Company”), and Michael Amoroso (the
“Employee”).

 

1.       Employee will make full and prompt disclosure to the Company of all
inventions, improvements, modifications, discoveries, methods, technologies,
biological materials, and developments, and all other materials, items,
techniques, and ideas related directly or indirectly to the business of the
Company (collectively, “Intellectual Property”), whether patentable or not, made
or conceived by Employee or under Employee’s direction during Employee’s
employment with the Company, whether or not made or conceived during normal
working hours, or on the premises of the Company.

 

2.       Employee agrees that all Intellectual Property, as defined above, shall
be the sole property of the Company and its assigns, and the Company and its
assigns shall be the sole owner of all patents and other rights in connection
therewith. Employee hereby assigns to the Company any rights Employee may have
or acquire in all Intellectual Property and all related patents, copyrights,
trademarks, trade names, and other industrial and intellectual property rights
and applications therefore, in the United States and elsewhere. Employee further
agrees that with regard to all future developments of Intellectual Property,
Employee will assist the Company in every way that may be reasonably required by
the Company (and at the Company’s expense) to obtain and, from time to time,
enforce patents on Intellectual Property in any and all countries that the
Company may require, and to that end, Employee will execute all documents for
use in applying for and obtaining such patents thereon and enforcing the same,
as the Company may desire, together with any assignment thereof to the Company
or persons designated by the Company, and Employee hereby appoints the Company
as Employee’s attorney to execute and deliver any such documents or assignments
requested by the Company. Employee’s obligation to assist the Company in
obtaining and enforcing patents for Intellectual Property in any and all
countries shall continue beyond the termination of Employee’s employment with
the Company, but the Company shall compensate Employee at a reasonable, standard
hourly rate following such termination for time directly spent by Employee at
the Company’s request for such assistance.

 

3.       Employee hereby represents that Employee has no continuing obligation
to assign to any former employer or any other person, corporation, institution,
or firm any Intellectual Property as described above. Employee represents that
Employee’s performance of all the terms of this Agreement and as an employee of
the Company does not and will not breach any agreement to keep in confidence
proprietary information acquired by Employee, in confidence or in trust, prior
to Employee’s employment by the Company. Employee has not entered into, and
Employee agrees not to enter into, any agreement (either written or oral), which
would put Employee in conflict with this Agreement.

 

4.       Employee agrees to assign to the Company any and all copyrights and
reproduction rights to any material prepared by Employee in connection with this
Agreement and developed during the term of Employee’s employment with the
Company.

 

A-1

 A screenshot of a cell phone Description automatically generated
[ex10-1_002.jpg]

 

 

5.       Employee understands and agrees that a condition of Employee’s
employment and continued employment with the Company is that Employee has not
brought and will not bring to the Company or use in the performance of
Employee’s duties at the Company any materials or documents rightfully belonging
to a former employer which are not generally available to the public.

 

6.       Employee recognizes that the services to be performed by Employee
hereunder are special, unique, and extraordinary and that, by reason of
Employee’s employment with the Company, Employee may acquire Confidential
Information (as hereinafter defined) concerning the operation of the Company,
the use or disclosure of which would cause the Company substantial loss and
damage which could not be readily calculated and for which no remedy at law
would be adequate. Accordingly, except as provided in the last Paragraph in this
Section 6, Employee agrees that Employee will not (directly or indirectly) at
any time, whether during or after Employee’s employment with the Company:

 

  (i) knowingly use for personal benefit or for any other reason not authorized
by the Company any Confidential Information that Employee may acquire or has
acquired by reason of Employee’s employment with the Company, or;         (ii)
disclose any such Confidential Information to any person or entity except (A) in
the performance of Employee obligations to the Company hereunder, (B) as
required by a court of competent jurisdiction or as permitted below, or (C) with
the prior consent of the Chief Executive Officer of the Company.

 

As used herein, “Confidential Information” includes, for example and without
limitation, information with respect to the facilities and methods of the
Company, reagents, chemical compounds, cell lines or subcellular constituents,
organisms, or other biological materials, trade secrets, and other Intellectual
Property, systems, patents and patent applications, procedures, manuals,
confidential reports, financial information, business plans, prospects, or
opportunities, personnel information, or lists of customers and suppliers;
provided, however, that Confidential Information shall not include any
information that is known or becomes generally known or available publicly (a)
other than as a result of disclosure by Employee which is not permitted as
described in clause (ii) above, (b) as a result of wrongful conduct of a third
party, or (c) because the Company discloses such Confidential Information to
others without obtaining an agreement of confidentiality.

 

A-2

 A screenshot of a cell phone Description automatically generated
[ex10-1_002.jpg]

 

 

Nothing in this Agreement shall prohibit or restrict Employee from lawfully (a)
initiating communications directly with, cooperating with, providing information
to, causing information to be provided to, or otherwise assisting in an
investigation by any governmental or regulatory agency, entity, or officials,
including the Food and Drug Administration, the Securities and Exchange
Commission and the Equal Employment Opportunity Commission (collectively,
“Governmental Authorities”) regarding a possible violation of any law; (b)
responding to any inquiry or legal process directed to Employee individually
(and not directed to the Company) from any such Governmental Authorities; (c)
testifying, participating or otherwise assisting in an action or proceeding by
any such Governmental Authorities relating to a possible violation of law; or
(d) making any other disclosures that are protected under the whistleblower
provisions of any applicable law. Notwithstanding the foregoing, Employee agrees
that in making any such disclosures or communications, Employee will take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company Confidential Information to any parties
other than any Governmental Authority. Employee further understands that
Employee is not permitted to disclose the Company’s attorney-client privileged
communications or attorney work product unless required by applicable law.
Additionally, pursuant to the federal Defend Trade Secrets Act of 2016, Employee
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that: (i) is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made to Employee’s
attorney in relation to a lawsuit for retaliation against Employee for reporting
a suspected violation of law; or (iii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. Nor
does this Agreement require Employee to obtain prior authorization from the
Company before engaging in any conduct described in this Paragraph, or to notify
the Company that you have engaged in any such conduct.

 

7.       During the term of Employee’s employment with the Company and for one
(1) year thereafter (the “Restricted Period”), the Employee shall not, without
the Company’s written consent, directly or indirectly, for Employee’s own
account or for the account of others, act as an officer, director, stockholder
(other than as the holder of less than 1% of the outstanding stock of any
publicly traded company), owner, partner, employee, promoter, investor,
consultant, manager or otherwise participate in the promotion, financing,
ownership, operation, or management of, or assist in or carry on through
proprietorship, a corporation, partnership, or other form of business entity
which is in competition with the Company, within the United States or any other
country, in the fields of gene and cell therapy (a) that the Company is engaged
in or has engaged in within one (1) year prior to the Employee’s separation from
the Company, or (b) in which the Company is actively seeking or planning to
conduct Company Business as of the date of such termination (the “Company
Business”), and (c) about which the Employee possesses or has had access to
confidential information.

 

During the Restricted Period, the Employee shall not, whether for Employee’s own
account or for the account of any other person (excluding the Company): (i)
solicit or contact in an effort to do business with any person who was or is a
customer or prospective customer (i.e., any individual or entity with whom the
Company was actively engaged in soliciting to do business) of the Company, or
any affiliate of the Company, at the time of Employee’s termination or at any
time during the two (2) year period prior to Employee’s termination, if such
solicitation or contact is for the purpose of competition with the Company; or
(ii) solicit or induce any of the Company’s employees to leave their employment
with the Company or accept employment with anyone else, or hire any such
employees or persons who were employed by the Company during the preceding
twelve (12) months.

 

Nothing herein shall prohibit or preclude the Employee from performing any other
types of services that are not precluded by this Section 7 for any other person.

 

A-3

 A screenshot of a cell phone Description automatically generated
[ex10-1_002.jpg]

 

 

Employee has carefully read and considered the provisions of this Section 7
(including the Restricted Period, scope of activity to be restrained, and the
restriction’s geographical scope) and concluded them to be fair, appropriate and
reasonably required for the protection of the legitimate business interests of
the Company, its officers, directors, employees, creditors, and shareholders.
Employee understands that the restrictions contained in this Section 7 may limit
Employee’s ability to engage in a business similar to the Company’s business,
but acknowledges that Employee will receive adequate and affluent remuneration
and other benefits from the Company hereunder to justify such restrictions.

 

The Employee shall give prompt notice to the Company of the Employee’s
acceptance of employment or other fees for services relationship during the
Restricted Period, which notice shall include the name of, the business of, and
the position that Employee shall hold with such other employer. Employee also
agrees to inform any prospective employer or business entity or person of the
restrictions set forth in this Agreement prior to accepting employment or
entering into any business relationship.

 

8.       In the event that Employee’s employment is transferred by the Company
to a subsidiary, affiliated company, or acquiring company (as the case may be),
Employee’s employment by such company will, for the purpose of this Agreement,
be considered as continued employment with the Company, unless Employee executes
an agreement, substantially similar in substance to this Agreement, and until
the effective date of said agreement in any such company for which Employee
becomes employed Employee agrees to be bound by and comply with Employee’s
obligations under this Agreement. It is likewise agreed that no changes in
Employee’s position or title will operate to terminate the provisions of this
Agreement unless expressly agreed to in writing.

 

9.       Employee confirms that all Confidential Information is the exclusive
property of the Company. All business records, papers, documents and electronic
materials kept or made by Employee relating to the business of the Company which
comprise Confidential Information shall be and remain the property of the
Company during the Employee’s employment and at all times thereafter. Upon the
termination, for any reason, of Employee’s employment with the Company, or upon
the request of the Company at any time, Employee shall deliver to the Company,
and shall retain no copies of any written or electronic materials, records and
documents made by Employee or coming into Employee’s possession concerning the
business or affairs of the Company and which comprise Confidential Information.
To the extent that, upon termination, Employee has any Confidential Information
or other proprietary material of the Company stored within any smart phone or
personal computer, email account, thumb drive or other storage device or cloud
storage, Employee agrees to fully cooperate with the Company to return such
information and material and subsequently permanently delete and remove such
information and material from such devices (subject to any litigation
preservation directive in effect), including, as necessary, providing access by
the Company to such devices to ensure compliance with this Paragraph. Employee
further agrees, upon termination of Employee’s employment for any reason, unless
such employment is transferred to a subsidiary, affiliated or acquiring company
of the Company, Employee agrees to return to the Company all equipment, tools or
other devices owned by the Company, that are then in Employee’s possession,
however such items were obtained, and Employee agrees not to reproduce or
otherwise retain any document or data relating thereto.

 

A-4

 A screenshot of a cell phone Description automatically generated
[ex10-1_002.jpg]

 

 

10.       Subject to Section 6 with respect to disclosure to Governmental
Authorities, Employee agrees and covenants that he will not at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments, or statements concerning the
Company or its businesses, or any of its employees, officers, and existing and
prospective customers, suppliers, investors and other associated third parties.

 

11.       Employee’s obligations under this Agreement shall survive the
termination of Employee’s employment with the Company regardless of the manner
of, and reason for, such termination or resignation, and shall be binding upon
Employee’s heirs, executors, and administrators.

 

12.       Prior to entering the employ of the Company, Employee has lawfully
terminated employment with all previous employers. Employee acknowledges that
this Agreement does not constitute a contract of employment for a term and does
not otherwise imply that the Company will continue his or her employment for any
period of time, and the nature of Employee’s employment with the Company is
at-will.

 

13.       Employee agrees that there is no Intellectual Property relevant to the
subject matter of Employee’s employment with the Company, which has been made or
conceived or first reduced to practice by Employee alone or jointly with others
prior to Employee’s employment with the Company, which Employee desires to
exclude from Employee’s obligations under this Agreement.

 

14.       No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

15.       Employee agrees that in addition to any other rights and remedies
available to the Company for any breach or threatened breach by Employee of
Employee’s obligations hereunder, the Company shall be entitled to enforcement
of Employee’s obligations hereunder by whatever means are at the Company’s
disposal, including court injunction, without having to post a bond or other
security. In the event of any such breach by Employee, the Company shall be
entitled to recover all damages permitted by law in addition to its reasonably
incurred costs and attorney’s fees in enforcing its rights hereunder, and the
Restricted Period shall be extended by the period of any such breach.

 

16.       The Company may assign this Agreement to any other corporation or
entity which acquires (whether by purchase, merger, consolidation or otherwise)
all or substantially all of the business and/or assets of the Company. Employee
shall have no rights of assignment.

 

17.       If any provision of this Agreement shall be declared invalid, illegal,
or unenforceable, then such provision shall be enforceable to the extent that a
court deems it reasonable to enforce such provision. If such provision shall be
unreasonable to enforce to any extent, such provision shall be severed and all
remaining provisions shall continue in full force and effect.

 

A-5

 A screenshot of a cell phone Description automatically generated
[ex10-1_002.jpg]

 

 

18.       Employee hereby acknowledges receipt of the Company’s Confidentiality
Policy.

 

19.       This Agreement shall be effective as of the date set forth below next
to Employee’s signature.

 

20.       This Agreement and the employment offer letter constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.

 

21.       This Agreement shall be governed in all respects by the laws of the
State of New York. Each of the Company and Employee (a) hereby irrevocably
submits to the exclusive jurisdiction of the state courts of the State of New
York or the United States District Court for the Southern District of New York
for the purpose of any action between the Company and Employee arising in whole
or in part under or in connection with this Agreement, (b) hereby waives, to the
extent not prohibited by applicable law, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such action
brought in one of the above-named courts should be dismissed on grounds of forum
non conveniens, should be transferred or removed to any court other than one of
the above-named courts, or should be stayed by reason of the pendency of some
other proceeding in any other court other than one of the above-named courts, or
that this Agreement or the subject matter hereof may not be enforced in or by
such court, and (c) hereby agrees not to commence any such action other than
before one of the above-named courts. Notwithstanding the previous sentence, the
Company or Employee may commence any action in a court other than the
above-named courts solely for the purpose of enforcing an order or judgment
issued by one of the above-named courts.

 

IN WITNESS WHEREOF, Employee has executed this Agreement under seal as of the
date set forth above:

 

    EMPLOYEE             By: /s/ Michael Amoroso     Name: Michael Amoroso      
  ACCEPTED AND AGREED TO BY THE COMPANY:             By: /s/ Kristina Maximenko
    Name: Kristina Maximenko     Title: Head of HR    

 

A-6

 A screenshot of a cell phone Description automatically generated
[ex10-1_002.jpg]

 

 